IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STERLING ROBERT OWENS,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2371

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 2, 2014.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Sterling Robert Owens, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.